                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

GULF     COAST       SUNSHINE
PROPERTIES, LLC,

            Plaintiff,

v.                                Case No:     2:18-cv-709-FtM-99CM

ECONOMY PREFERRED INSURANCE
COMPANY,

            Defendant.


                            OPINION AND ORDER

     This matter comes before the Court on defendant Economy

Preferred   Insurance    Company’s    Motion   to   Dismiss,    or   in   the

Alternative, Motion to Abate Pending Completion of Appraisal (Doc.

#10) filed on November 12, 2018.          No response has been filed and

the time to do so has expired.        For the reasons set forth below,

the Motion is granted to the extent that this matter is stayed

pending appraisal.

                                     I.

     Plaintiff Gulf Coast Sunshine Properties, LLC (“Insured”)

originally filed this action in state court on September 18, 2018

before defendant Economy Preferred Insurance Company’s removal on

October 26, 2018.        Plaintiff alleges one count for breach of

contract with respect to a business owner’s policy, Policy No.

BP0000674P2017,    issued   by   Economy    Preferred   (Doc.   #10-2,    the
“Policy”).     Economy Preferred sent plaintiff a written demand for

appraisal on November 9, 2019 (Doc. #10-1) and filed the Motion to

Compel Appraisal (Doc. #10) shortly after removal.

       On or about September 10, 2017, plaintiff’s office building

sustained damage due to Hurricane Irma in Lehigh Acres, Florida

(the “Property”), which was insured by Economy Preferred.              (Doc.

#3, ¶ 6.)     Plaintiffs submitted a claim to Economy Preferred for

property damage.      (Id., ¶ 7.)      Economy Preferred does not deny

coverage but disputes the amount of hurricane-related damage under

the Policy.

       Economy Preferred argues that it is entitled to appraisal

because it is invoking its right to appraisal listed under the

“Appraisal”     clause   of   the   Policy   and   under   Florida   law 1 an

appraiser may determine the value of the loss so the parties can

then allow the Court to resolve the coverage issues.           The Policy’s

appraisal clause states:

                                     . . .

     2. Appraisal

        If we and you disagree on the amount of loss, either
        may make written demand for an appraisal of the loss.
        In this event, each party will select a competent and
        impartial appraiser.   The two appraisers will select
        an umpire. If they cannot agree, either may request
        that selection be made by a judge of a court having
        jurisdiction.   The appraisers will state separately
        the amount of loss. If they fail to agree, they will
        submit their differences to an umpire.     A decision

1   In this diversity case, the Court applies Florida substantive law.



                                    - 2 -
        agreed to by any two will be binding.

        Each party will:

        a.   Pay its chosen appraiser;

        b. Bear the other expenses of the appraisal and umpire
        equally.   If there is an appraisal, we will still
        retain our right to deny the claim.

(Doc.   #10-1,   p.   38).   Plaintiff   has   filed   no   objection   to

appraisal.

                                 II.

     Under Florida law, a dispute regarding a policy’s coverage

for a loss is exclusively a judicial question.          Gonzalez v. Am.

Sec. Ins. Co., No: 8:15-cv-1515-36EAJ, 2015 WL 12852303, at *4

(M.D. Fla. Nov. 10, 2015) (citations omitted).         However, when an

insurer acknowledges that there is a covered loss, any dispute

regarding the amount of such loss is appropriate for appraisal.

Id. (citations omitted); Freeman v. American Integrity Ins. Co. of

Florida, 180 So. 3d 1203, 1208 (Fla. 1st DCA 2015).         “Notably, in

evaluating the amount of loss, an appraiser is necessarily tasked

with determining both the extent of covered damage and the amount

to be paid for repairs.”       Cincinnati Ins. Co. v. Cannon Ranch

Partners, Inc., 162 So. 3d 140, 143 (Fla. 2d DCA 2014) (emphasis

in original).     Thus, the question of what repairs are needed to

restore a property is a question relating to the amount of loss

and not coverage.

     Economy Preferred has stated that damages caused by Hurricane



                                 - 3 -
Irma are covered but disputes the amount of damage.               On the other

hand, the Insured believes that the damage caused by Hurricane

Irma is more extensive.           Thus, because there is no dispute between

the parties that the cause of at least some of the damage to the

Property     is   covered    under    the   Policy,   the   remaining    dispute

concerning the scope of the damage is not exclusively a judicial

decision and is appropriate for appraisal.

      Accordingly, the appraisal requested by Economy Preferred is

both mandated by the Policy and appropriate under the facts of the

case.      The case will be stayed while the appraisal is obtained.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:

      1.      Defendant Economy Preferred Insurance Company’s Motion

to   Dismiss,     or   in   the    Alternative,   Motion    to   Abate   Pending

Completion of Appraisal (Doc. #10) is GRANTED to the extent that

the Court compels appraisal and will stay this case.               The parties

shall cooperate in expeditiously obtaining an appraisal in the

manner proscribed by the appraisal clause of the subject insurance

policy, and this case is STAYED pending further notification by

the parties that the stay is due to be lifted.

      2.      The parties shall file a status report on or before March

13, 2019 if the appraisal is not complete or a notification has

not been filed by this date.




                                       - 4 -
     3.   The       Clerk   shall   terminate   all    deadlines,

administratively close this case, and add a stay flag to the

docket.

     DONE and ORDERED at Fort Myers, Florida, this __17th__ day of

December, 2018.




Copies:
Counsel of Record




                                - 5 -
